            Case 20-10343-LSS       Doc 3265-19    Filed 05/06/21   Page 1 of 2




                                        Service List


          White & Case LLP                               Pachulski Stang Ziehl & Jones LLP
         Jessica C. Lauria, Esq.                                  James I. Stang, Esq.
     1221 Avenue of the Americas                                  John A Morris, Esq.
         New York, NY 10020                                    James E. O’Neill, Esq.
     jessica.lauria@whitecase.com                                John W. Lucas, Esq.
                                                          919 North Marker Street, 17th Floor
          White & Case LLP                                           P.O. Box 8705
      Michael C. Andolina, Esq.                                Wilmington, DE 19801
       Matthew E. Linder, Esq.                                   jstang@pszjlaw.com
           Blair Warner, Esq.                                   jmorris@pszjlaw.com
       111 South Wacker Drive                                    joneill@pszjlaw.com
           Chicago, IL 60606                                     jlucas@pszjlaw.com
      mandolina@whitecase.com
       mlinder@whitecase.com                           Kramer Levin Naftalis & Frankel LLP
     blair.warner@whitecase.com                             Thomas Moers Mayer, Esq.
                                                                Rachael Ringer, Esq.
Morris, Nichols, Arsht & Tunnell LLP                         David E. Blabey, Jr., Esq.
        Derek C. Abbott, Esq.                                 Jennifer R. Sharret, Esq.
      Andrew R. Remming, Esq.                                 Megan M. Wasson, Esq.
         Eric W. Moats, Esq.                               1177 Avenue of the Americas
        Paige N. Topper, Esq.                                  New York, NY 10036
 1201 North Market Street, 16th Floor                        tmayer@kramerlevin.com
            P.O. Box 1347                                    rringer@kramerlevin.com
    Wilmington, DE 19899-1347                               dblabey@kramerlevin.com
     dabbott@morrisnichols.com                              jsharret@kramerlevin.com
   aremming@morrisnichols.com                               mwasson@kramerlevin.com
     emoats@morrisnichols.com
     ptopper@morrisnichols.com                         Young Conaway Stargatt & Taylor, LLP
                                                               Robert S. Brady, Esq.
             U.S. Trustee                                      Edwin J. Harron, Esq.
      David L. Buchbinder, Esq.                                Sharon M. Zieg, Esq.
     Hannah M. McCollum, Esq.                                 1000 North King Street
     844 King Street, Suite 2207                              Wilmington, DE 19801
              Lockbox 35                                         rbrady@ycst.com
       Wilmington, DE 19801                                     eharron@ycst.com
    david.l.buchbinder@usdoj.gov                                  szieg@ycst.com
    hannah.mccollum@usdoj.gov
            Case 20-10343-LSS      Doc 3265-19   Filed 05/06/21   Page 2 of 2




    Norton Rose Fulbright US LLP
         Louis R. Strubeck, Esq.
         Kristian W. Gluck, Esq.
            2200 Ross Avenue
         Dallas, TX 75201-7932
louis.strubeck@nortonrosefulbright.com
kristian.gluck@nortonrosefulbright.com
